[Cite as State v. Young, 2012-Ohio-1732.]




                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                              :         APPEAL NO. C-110274
                                                      TRIAL NO. B-0701436
          Respondent-Appellee,              :

        vs.                                 :              O P I N I O N.

AARON E. YOUNG,                             :

          Petitioner-Appellant.             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Appeal Dismissed

Date of Judgment Entry on Appeal: April 20, 2012



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Respondent-Appellee,

Aaron E. Young, pro se.




Please note: We have removed this case from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

       {¶1}    Petitioner-appellant Aaron E. Young presents on appeal a single

assignment of error challenging the Hamilton County Common Pleas Court’s judgment

denying his petition for postconviction relief. We dismiss the appeal because, without

findings of fact and conclusions of law, the entry denying his postconviction petition is

not a final appealable order.

       {¶2}    Young was convicted upon guilty pleas to multiple counts of aggravated

robbery and intimidation.       In his direct appeal to this court, we affirmed his

convictions. See State v. Young, 1st Dist. No. C-100065 (Nov. 17, 2010).

       {¶3}    Young also challenged his convictions in a timely filed R.C. 2953.21

petition for postconviction relief. The common pleas court denied the petition, and this

appeal followed.

       {¶4}    When dismissing or denying a timely filed postconviction petition, a

common pleas court must make and file findings of fact and conclusions of law. See

R.C. 2953.21(C) and (G); State v. Lester, 41 Ohio St.2d 51, 322 N.E.2d 656 (1975),

paragraph two of the syllabus. An entry dismissing or denying a postconviction petition

“is incomplete and, thus, does not commence the running of the period for filing an

appeal therefrom” if the entry does not contain findings of fact and conclusions of law,

or if it does not otherwise apprise the petitioner of the basis for the decision or permit

meaningful appellate review. State v. Mapson, 1 Ohio St.3d 217, 218, 438 N.E.2d 910

(1982); see State ex rel. Carrion v. Harris, 40 Ohio St.3d 19, 19-20, 530 N.E.2d 1330

(1988). Accord State v. Gholston, 1st Dist. No. C-010789, 2002-Ohio-3674.

       {¶5}    The entry denying Young’s postconviction petition did not include

findings of fact and conclusions of law. Nor does the entry otherwise apprise Young of



                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS



the basis for the court’s decision or permit meaningful appellate review. Therefore, the

entry is not a final appealable order. Accordingly, we dismiss Young’s appeal.

                                                                     Appeal dismissed.

HILDEBRANDT, P.J., DINKELACKER and FISCHER, JJ.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           3